Citation Nr: 1411593	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for conjunctivitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for presbyopia.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urinary tract infections.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.

7.  Entitlement to service connection for tonsillitis.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left hand or finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from October 1965 until his retirement in August 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in January 2013.  A transcript of that hearing is of record. 

The issue of entitlement to an increased rating for a service-connected heart disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, and the issues of entitlement to service connection for tonsillitis, a right knee disability, tinea versicolor, and a right hand disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed June 1987 rating decision denied service connection for tinea versicolor, conjunctivitis, presbyopia, and urinary tract infections.  

2.  The evidence associated with the claims file subsequent to the June 1987 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for tinea versicolor, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinea versicolor.

3.  The evidence associated with the claims file subsequent to the June 1987 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for conjunctivitis, presbyopia, or urinary tract infections. 

4.  An unappealed April 2003 rating decision denied a claim to reopen a previously denied claim of entitlement to service connection for a right hand disability.  

5.  The evidence associated with the claims file subsequent to the April 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hand disability.  

6.  A left hand or finger disability is not etiologically related to the Veteran's active service and left hand arthritis was not present within one year of retirement from active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for conjunctivitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for presbyopia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for urinary tract infections.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  A left hand or finger disability was not incurred in or aggravated by active service and left hand arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed a letter in January 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2011 letter also provided the Veteran with notice with respect to the disability rating and effective date elements of his claims.

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's claims to reopen previously denied claims of entitlement to service connection for conjunctivitis, presbyopia, and urinary tract infections, the Veteran was sent letters in January 2011 and May 2013 advising him of the reasons for the prior denials and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Additionally, the Board acknowledges that a VA examination or medical opinion has not been obtained in response to the claim of entitlement to service connection for a left hand or finger disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has a left hand or finger disability, or that any left hand or finger disability could be related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted. 

Further, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims to reopen previously denied claims of entitlement to service connection for conjunctivitis, presbyopia, and urinary tract infections and that no VA medical opinions have been obtained in response to those claims, but notes that VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2013).

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Tinea Versicolor

A June 1987 rating decision denied service connection for tinea versicolor based on a finding that it was not related to active service. The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the June 1987 rating decision included the Veteran's service medical records, which showed an episode of treatment for a fungal rash, and an April 1987 VA examination report, in which the Veteran was diagnosed with tinea versicolor.  The pertinent evidence that has been received since the June 1987 rating decision includes the Veteran's January 2013 Board hearing testimony where the Veteran reported that he first experienced symptoms of tinea versicolor while in active service and that he has continued to experience symptoms of such since his separation from active service.  

The Board finds that the Veteran's statements that he first experienced symptoms of tinea versicolor in active service and has continued to experience symptoms of tinea versicolor since separation from active service are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for tinea versicolor is warranted.  To that extent only, the appeal is allowed.

Conjunctivitis

A June 1987 rating decision denied service connection for conjunctivitis based on a finding that the Veteran did not have a current disability.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the June 1987 rating decision included the Veteran's service medical records which show that the Veteran received treatment for conjunctivitis while in active service and an April 1987 VA examination report which was silent for a diagnosis of conjunctivitis, chronic or otherwise.  The pertinent evidence that has been received since the June 1987 rating decision includes VA Medical Center treatment notes, which do not show the Veteran to have received treatment for conjunctivitis since separation from active service; a February 2001 letter from the Veteran's private treatment provider in which conjunctivitis was not listed as an ailment for which the Veteran received treatment; and the Veteran's January 2013 Board hearing testimony, at which time the Veteran reported that he experienced symptoms such as itchy eyes and blurry vision.  

The Board finds that the evidence added to the record since the June 1987 rating decision is not new and material.  The Veteran was previously denied entitlement to service connection for conjunctivitis as there was no current disability.  The Veteran has not provided evidence which shows that he has a current diagnosis of conjunctivitis.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for conjunctivitis is not warranted.   

Presbyopia

A June 1987 rating decision denied service connection for presbyopia based on a finding that it was a developmental abnormality that was not subject to compensation under the law.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the June 1987 rating decision included an April 1987 VA examination report which showed that the Veteran had been diagnosed with presbyopia.  The pertinent evidence that has been received since the July 1987 rating decision includes VA Medical Center treatment records which show that the Veteran has received at least one eye examination and the Veteran's January 2013 Board hearing testimony, at which the Veteran reported that he experienced symptoms of presbyopia during active service and has continued to experience symptoms of presbyopia since separation from active service.  

The Board finds that the evidence added to the record since the June 1987 rating decision is not new and material.  The Veteran was previously denied entitlement to service connection for presbyopia because it was a developmental abnormality that was not subject to compensation under the law.  The Veteran has not provided any evidence to the contrary.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for presbyopia is not warranted. 

Urinary Tract Infection

A June 1987 rating decision denied service connection for urinary tract infections based on a finding that the disability was not shown in service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the June 1987 rating decision includes the Veteran's service medical records and an April 1987 VA examination report in which it was reported that the Veteran had a mild urinary tract infection at the time of his VA examination.  The pertinent evidence that has been received since the June 1987 rating decision includes the Veteran's January 2013 Board hearing testimony in which he reported that he received treatment for a urinary tract infection in service and that he continued to have problems since. 

The Board finds that the evidence added to the record since the June 1987 rating decision is not new and material.  The Veteran was previously denied entitlement to service connection for urinary tract infections because there was no evidence that the disability occurred in service.  While the Veteran reported he received treatment for urinary problems in service, the Veteran's service medical records were previously considered in the last final denial and there is no indication that the Veteran has reported that the service medical records are incomplete.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for urinary tract infections is not warranted.  

Right Hand Disability

In November 1986, the Veteran filed a claim of entitlement to service connection for a right hand disability.  A June 1987 rating decision denied service connection for a right hand disability based on a finding that there was no diagnosis of a current disability.  The Veteran did not appeal that decision.  In February 2001, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for a right hand disability.  An April 2003 rating decision denied reopening the claim based on a finding that new and material evidence had not been submitted.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the April 2003 rating decision included the Veteran's service medical records which show that the Veteran was seen for trauma to his right hand in January 1983 and was diagnosed with metacarpophalangeal joint capsula ligament sprain; an April 1987 VA examination report which showed that the Veteran complained of pain over the right dorsal metacarpophalangeal joint, but did not show a diagnosis of a right finger or hand disability; the Veteran's statements that he had continued to have residual swelling, pain, and soreness in his right hand since the injury sustained in active service; a February 2001 letter from the Veteran's private treatment provider in which it was reported that the Veteran received treatment for pain and swelling of the third metacarpal and metacarpophalangeal joints of his right hand due to an injury sustained while in active service; and an October 2002 VA examination report in which it was reported that X-rays of the right hand were normal and the Veteran was noted to have fully recovered without residuals from the ligament sprain in his right hand during active service.

The pertinent evidence that has been received since the April 2003 rating decision includes a February 2012 VA examination report which shows that the Veteran has continued to report pain in the third digit of his right hand, that X-rays of the right hand were normal, and in which the VA examiner opined that the Veteran did not have a right hand or finger disability that was related to his active service; the Veteran's January 2013 Board hearing testimony, at which time the Veteran reported that he had continued to experience right hand pain since his retirement from active service; and a June 2013 X-ray report in which it was reported that the Veteran had osteoarthritic changes in his right hand.

The Board finds that the June 2013 X-ray report showing the Veteran to have a current diagnosis of a right hand disability is new and material.  The Board notes it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a right hand disability is warranted.  To that extent only, the appeal is allowed.

Service Connection for a Left Hand or Finger Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, the arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he sustained a left hand or finger disability while in active service.  A review of the service medical records is silent for complaints of or treatment for a left hand or finger disability while the Veteran was in active service.  At a July 1986 service retirement examination, there was no indication from the examination report that the Veteran reported experiencing any left hand or finger issues during active service and his upper extremities were noted to be clinically normal upon physical examination.  

A review of the post-service medical evidence shows that in June 2013, private X-rays of the left hand identified osteoarthritic changes in the left hand.  However, there is no other indication from the record that the Veteran receives treatment for a left hand disability or that the arthritis in his left hand is in any way related to his active service.  Additionally, at his January 2013 Board hearing, the Veteran admitted that he did not experience any problems with his left hand. 

In sum, there is no indication that the Veteran experienced symptoms of a left hand disability during active service.  The Veteran was not diagnosed with left hand arthritis until 2013, over 20 years after retirement from active service, and there is no indication from the record that left hand arthritis is related to active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left hand or finger disability is not warranted.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for tinea versicolor is reopened.  To that extent only, the appeal is allowed. 

New and material evidence has not been presented to reopen the claim for entitlement to service connection for conjunctivitis and the appeal is denied.

New and material evidence has not been presented to reopen the claim for entitlement to service connection for presbyopia and the appeal is denied.

New and material evidence has not been presented to reopen the claim for entitlement to service connection for urinary tract infections and the appeal is denied.

New and material evidence has been presented, and the claim of entitlement to service connection for a right hand disability is reopened.  To that extent only, the appeal is allowed. 

Entitlement to service connection for a left hand or finger disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left knee disability and his claims of entitlement to service connection for tonsillitis and a right knee disability, the Board notes that at his January 2013 Board hearing, the Veteran reported that he received treatment from a private provider for those disabilities and that his private treatment provider had indicated that those disabilities may be related to his active service.  There is no indication from the record that attempts to obtain the identified records have been made because the Veteran newly reported the existence of those records.  As the reported records may help substantiate the Veteran's claims, attempts to obtain the identified records must be made.  

With regard to the Veteran's claim of entitlement to service connection for tinea versicolor, in light of his in-service treatment for a fungal rash, his post-service diagnosis of tinea versicolor, and his statements that he has continued to experience symptoms of tinea versicolor since his separation from active service; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently present tinea versicolor.  

With regard to the Veteran's claim of entitlement to service connection for a right hand disability, the Board notes that in light of the Veteran's right hand injury in service, his reports that he has continued to experience right hand and finger pain since his retirement from active service, and the June 2013 private X-ray report showing the Veteran to have a diagnosis of right hand arthritis; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any currently present right hand disability.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding private and VA Medical Center treatment records not already of record, to include treatment for knee disabilities and tonsillitis referenced by the Veteran at the January 2013 hearing. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any tinea versicolor.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any tinea versicolor is etiologically related to active service, to include the fungal rash diagnosis made therein.  The supporting rationale for all opinions expressed must be provided.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any right hand disability.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any right hand disability is etiologically related to active service, to include the documented right hand trauma during service.  The supporting rationale for all opinions expressed must be provided.  

4.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


